Citation Nr: 1710151	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a left meniscectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2012, the Board remanded the claim herein for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Veteran timely perfected an appeal.  Subsequently, the claim was properly before the Board in July 2016, when it was remanded for further evidentiary development.  It now returns for appellate review. 

As noted in the July 2016 Board remand, the Veteran requested a videoconference hearing before a Veterans Law Judge in his August 2014 substantive appeal, which perfected the issue before the Board.  VA correspondence in March 2016 notified the Veteran that a Board hearing had been scheduled for April 5, 2016.  However, the Veteran did not report for the hearing and no good cause was shown for his absence; therefore, the hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704 (d) (2016).

Since the most recent adjudication of the claim, in an August 2016 supplemental statement of the case, additional evidence has been received, without a waiver of RO consideration, in the form of additional VA treatment records and a November 2016 VA respiratory conditions examination report and opinion.  See 38 C.F.R. § 20.1304 (c) (2016).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction (AOJ).  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran, and not evidence developed by VA, as is the case here.  Here, however, the evidence is not pertinent to the issue on appeal.  Consequently, a remand for consideration of this evidence is not warranted.

In July 2016, the Board noted that, in a December 1973 application for benefits, the Veteran filed a claim for a tooth extraction, and that in his August 2014 substantive appeal, the Veteran indicated he intended to claim fibromyalgia rather than a left leg, but that these claims had not been adjudicated by the AOJ.  Although the record reflects the Appeal Management Center referred these issues to the AOJ via an August 2016 memorandum, the claims have not yet been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that entitlement to an evaluation in excess of 20 percent for residuals of a left meniscectomy must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided a VA examination as to his service-connected left knee disability in July 2016.  The report of that examination includes range-of-motion measurements for the Veteran's left knee, to include whether the Veteran has additional functional loss following repetitive use of the left knee and evidence of pain with weight bearing.  However, the report does not specify whether the measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that the Veteran was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing, or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.  In that regard, the Board observes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of §  4.59.  Accordingly, the Veteran must be afforded a new VA examination for his left knee disability that complies with Correia and includes all of the necessary information as set forth in § 4.59.

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the VA Boston Healthcare System in January 2017.  Thus, on remand, updated VA treatment records from the VA Boston Healthcare System, since January 2017, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2015); 38 C.F.R. § 3.159(c)(2) (2016).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the VA Boston Healthcare System, since January 2017, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for VA examination to determine the current severity of his service-connected residuals of a left meniscectomy.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.

All ranges of motion involving the left knee should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint if undamaged.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee disability, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

Finally, provide a description of how the Veteran's service-connected left knee disability affects or likely affects his ability to perform work and work-like tasks.

A complete rationale should be given for all opinions and conclusions expressed in the report.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

